Citation Nr: 0934548	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right knee 
osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from November 1953 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
service connection for right knee osteoarthritis.

A personal hearing was held in March 2009 before the 
undersigned Veterans Law Judge via videoconference from the 
RO.  A transcript of that hearing has been associated with 
the claims file.


FINDING OF FACT

Currently diagnosed right knee osteoarthritis was at least as 
likely as not caused by a November 1973 in-service injury.


CONCLUSION OF LAW

Service connection for right knee osteoarthritis is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, a review of service treatment records reveals that in 
April 1973, the Veteran complained of sudden onset right knee 
pain.  The pain was mainly behind the knee.  He reported no 
recent trauma to the knee, but did report that 10 years prior 
he had fractured his heel, and had recently been experiencing 
pain in that area.  He also stated that he had been squatting 
a lot.  X-rays showed no significant abnormalities.  The knee 
was aspirated to remove accumulated fluid.  Approximately a 
week later the Veteran reported that although he still 
experienced some aching, the knee was much improved.  There 
was trace effusion, and the doctor opined that it was 
probably gout.  No subsequent examination was performed in 
service, as the Veteran's retirement physical actually 
preceded the right knee symptoms.

Post service records indicate that the Veteran first 
complained of bilateral knee pain in May 2005, when he 
reported to VA doctors that he had arthritis.  In January 
2007, the Veteran sought treatment from Dr. JDS, a private 
orthopedic surgeon.  He reported at that time that he had 
bilateral knee pain for years, but that it had recently 
worsened and was interfering with his ambulation.  Dr. JDS 
diagnosed meniscal tears of both knees in addition to 
extensive degenerative changes, confirmed on x-ray, and 
performed arthroscopic surgery on the right knee in January 
2007.

At a March 2008 VA examination, the doctor noted the in-
service treatment for right knee pain and effusion, as well 
as the contemporaneous denial of trauma.  The Veteran 
reported that there had, in fact been trauma.  He had slipped 
on the stairs and struck the right knee.  He had pain 
immediately and that was why he had sought treatment in 
service.  The examiner reviewed the x-rays of record and 
noted three compartment arthritis of the right knee, as well 
as a small effusion.  She opined that if the currently 
reported right knee trauma did in fact occur, it was as 
likely as not, a 50/50 probability, that current findings 
were related to the in-service complaints.  If the trauma had 
not actually occurred, it would be mere speculation to state 
that the in-service and current right knee complaints were 
related.

At the March 2009 hearing, the Veteran reiterated that he had 
in fact injured his right knee in a fall in approximately May 
1973.  He was climbing metal steps, and slipped, striking his 
knee on the next tread.  He went to sick cal the next 
morning.  

The Board finds that, resolving all reasonable doubt in the 
Veteran's favor, service connection for right knee 
osteoarthritis must be granted.  Clearly, the Veteran 
complained of right knee pain in service, and he required 
treatment, in the form of aspiration, to resolve the problem.  
Although the Veteran at that time denied any specific trauma, 
his current reports of an injury that caused swelling the 
next day is consistent with his having to seek treatment.  
Something must have caused the swelling and pain in service, 
and the undersigned finds the Veteran to be a credible 
historian.  The Veteran's lay statements are competent 
evidence of the incurrence of an injury.  The fact of injury 
in service is therefore established.

The VA examiner has concluded that it is as likely as not 
that current complaints and findings related to the right 
knee were caused by that in-service injury.  When the 
evidence for and against a claim is evenly balanced, as here, 
the Veteran prevails.  38 C.F.R. § 3.102.  Service connection 
is granted.



ORDER

Service connection for right knee osteoarthritis is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


